DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-9 are objected to because of the following informalities:  
Claim 6 recites “which have at least one of (i) a minimal number of overlaps and (ii) common communication hubs” in step d. The limitation, as currently recited, requires computing centers that have a minimal number of overlaps and/or have common communication hubs. The examiner believes this was meant to recite something similar to “which have a minimal number of at least one of (i) overlaps and (ii) common communication hubs.” The examiner believes the intention of the claim was to minimize overlaps, minimize common communication hubs, or minimize both, in keeping with the recitation of dependent claim 11. As currently written, the identified centers have minimal overlaps, have common communication hubs, or have minimal overlaps and have common communication hubs.
Claim 7 recites “and wherein occurs taking account of…is taken into account” in lines 3-5. This recitation appears to contain extra words that confuse the meaning of the limitation.
The claim number on claims 8 and 9 lists the claims as 8(7) and 9(7a), respectively. The numbering should be corrected to remove the parentheticals.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is a recitation of a computer program per se. A program per se does not fall within any of the four statutory categories of invention.

Claims 6, 7, 11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 6, 7, and 11 recite methods. A method is one of the four statutory categories of invention.
Claim 13 recites an article of manufacture in the form of a non-transitory computer-readable medium encoded with computer program instructions. An article of manufacture is one of the four statutory categories of invention.
Claims 6, 7, 11, and 13 further recite processes of gathering information and analyzing it in order to make a decision.
The limitations recited in claim 6 for “providing information on a network topology of the internet or a comparable computer network,” “providing information on computing centers present within the network topology, said information including information on the locations computing centers,” “identifying an installation location of an automation installation to be controlled within the network topology,” “identifying at least one pair of computing centers which is connectable to the automation installation within the network topology via communication paths and which have at least one of (i) a minimal number of overlaps and (ii) common communication hubs,” and “selecting said at least one pair of computing centers,” given their broadest reasonable interpretation, cover performance of the limitations entirely in the mind and/or with the aid of pen and paper.
The limitations reciting providing information are mere recitations of collecting information. The limitations reciting steps of identifying and selecting are directed to observations, evaluations and opinions that can practically be performed in the human mind. Providing information is mere information gathering that is necessary for analysis the gathered information. The steps reciting identifying require no more than a human being looking at the gathered information and thinking about where, within the provided topology map, an automation installation would be placed and analyzing the topology and computer center locations to evaluate which computer center locations would best fit the criteria for selection. Finally, the step of selecting is a mere rendering of opinion on which computer centers to select based on the observation and evaluation of the identifying steps.
These limitations, whether individually or in combination, given their broadest reasonable interpretation, fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. There are no additional elements recited by the claim and therefore there are no additional elements to consider. The claim as a whole recites an abstract idea with nothing more, and thus claim does not integrate the judicial exception into a practical application.
Regarding claim 13, the claim is identical to claim 6 other than a change of statutory class. The change of statutory class does not alter the analysis with regard to 35 USC 101.
Regarding claim 7, the claim merely recites additional information to be considered in the observation and evaluation steps and is therefore a simply extension of the identified abstract idea and does not integrate the abstract idea into a practical application.
Regarding claim 11, the claim merely recites additional information to be considered in the observation and evaluation steps and is therefore a simply extension of the identified abstract idea and does not integrate the abstract idea into a practical application.
Claims 6, 7, 11, and 13 are thus found to be patent ineligible.
Claims 8-10, as a whole, recite subject matter that is not practically performed within the human mind and/or particular arrangements of elements that integrate any recited abstract ideas into a practical application. The claims are therefore found to be patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hegazy (NPL) in view of Ahuja et al. (2017/0063666).
Regarding claim 6:
Hegazy teaches:
a) providing information on a network topology of the internet or a comparable computer network including information on structure of communication hubs in the network and on communication paths interconnecting connecting said communication hubs [Fig 6, Fig 10C; sections 5.1, 7.1 – a network topology is considered that provides information on the structure of the network for connecting automation sites with data centers for control, necessarily including hubs and communication paths];  
b) providing information on computing centers present within the network topology, said information including information on the locations computing centers [Fig 6, Fig 10C; sections 5.1, 7.1]; 
c) identifying an installation location of an automation installation to be controlled within the network topology [Fig 10C; section 7.1]; 
d) identifying at least one pair of computing centers which is connectable to the automation installation within the network topology via communication paths [Fig 6, Fig 10C; sections 5.1, 7.1] and
e) selecting said at least one pair of computing centers identified in step d) including associated communication paths [Fig 10C; section 7.1].
Hegazy does not explicitly teach that the computing centers have at least one of (i) a minimal number of overlaps and (ii) common communication hubs. Hegazy does, however, teach a desire for fault tolerance such that the automation site does not notice any failure of a controller or a link and further discloses the data centers as existing as physically distant as possible from the automation site.
Ahuja teaches selecting computing centers with communication paths that have at least one of (i) a minimal number of overlaps and (ii) common communication hubs [par 20].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the concepts of shared risk avoidance and minimizing overlap as disclosed by Ahuja with the cloud based control of Hegazy.
One of ordinary skill in the art prior to the effective filing date would have been motivated to make the combination because Hegazy is explicitly concerned with fault tolerance and the avoidance of shared risk groups and/or minimization of overlap in a topology as disclosed by Ahuja increases performance and fault tolerance by eliminating the possibility of a single element failure affecting multiple path flows.

Regarding claim 7:
The combination teaches:
The method as claimed in claim 6, wherein additional information on at least one of (i) a power supply (ii) a present utilization and (iii) a computing power of the at least one pair of computing centers is provided during step b); and wherein occurs taking account of at least one item of said additional information is taken into account during said selection in step e) [Ahuja par 20 – load balancing takes into account present utilization to avoid disruptions].

Regarding claim 11:
The combination teaches:
The method as claimed in claim 6, wherein the at least one pair of computing centers have no overlaps or no common communication hubs  [Hegazy Fig 10C; Ahuja par 20 – the minimal amount of overlap is necessarily zero].

Regarding claims 12 and 13:
The claims are rejected as the computer program and the non-transitory computer-readable medium encoded with program instructions for performing the method of claim 6.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art was not found that explicitly teaches, or fairly suggests, the synchronization path coupling two control applications in the cloud computer structure wherein the control applications act as master and reserve controllers as recited in claim 1 and in combination with all other limitations of the claim.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘552 to Strohmenger et al. discloses using a cloud platform to host control applications for an industrial automation system, wherein the cloud platform connects to the automation system using the Internet or a comparable network.
‘693 to Uhde et al. discloses controllers that are provided in a failover configuration and that can be installed at a long distance from one another while still remaining synchronized.
‘749 to Barthel et al. discloses synchronized active and passive control devices communicating with peripheral devices over a network, wherein the devices can fail over upon failure of the synchronization signals if the controlled devices are no longer receiving control signals from the active control device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646. The examiner can normally be reached M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC DUNCAN/            Primary Examiner, Art Unit 2113